Citation Nr: 1712362	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  05-29 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for oral lesions, dental caries, and tooth loss.

2.  Entitlement to a rating in excess of 30 percent from January 24, 2005, to February 27, 2012, and in excess of 50 percent thereafter, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from November 1951 to November 1953.  He died in June 2012.  The appellant in this case is his surviving spouse.

This matter originally came to the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  As set forth above, the appellant's claim is in the jurisdiction of the Milwaukee Pension Center in Milwaukee, Wisconsin.

When this matter was last before the Board in September 2010, the Board remanded both issues for additional development, including providing the Veteran with an opportunity to identify or submit additional evidence, providing the Veteran with a VA audiological examination, and obtaining a VA medical opinion regarding the Veteran's claimed oral lesions, dental caries, and tooth loss.  The Appeals Management Center issued a Supplemental Statement of the Case (SSOC) in June 2012.

The Veteran died in June 2012.  According to the record on appeal, the Agency of Original Jurisdiction (AOJ) has granted the appellant's request to be substituted in the Veteran's appeal pursuant to 38 U.S.C.A. § 5121A.  See e.g. January 14, 2014, VA letter to the Honorable John D. Dingell indicating that the AOJ had substituted the Veteran's surviving spouse as the appellant for this appeal.

The Board notes that the appellant had also perfected an appeal with respect to the issue of entitlement to pension and special monthly pension based on the need for aid and attendance, for purposes of accrued benefits.  In connection with that appeal, the appellant requested a hearing.  In a July 2015 rating decision, however, the Agency of Original Jurisdiction (AOJ) awarded pension and special monthly pension, for purposes of accrued benefits, effective September 13, 2010.  The AOJ notified the appellant that its decision had resulted in resolution of her appeal with respect to these issues.  Accordingly, these issues are not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of entitlement to a rating in excess of 30 percent from January 24, 2005, to February 27, 2012, and in excess of 50 percent thereafter, for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The record contains no indication that the Veteran's oral lesions, dental caries, and tooth loss were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for oral lesions, dental caries, and tooth loss have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the VCAA.  In an October 2005 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim, and of what part of that evidence the Veteran was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b) (1).  Further, a March 2006 letter included the additional notification requirements delineated in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant has not argued otherwise.  The RO has obtained VA clinical records regarding the medical treatment at issue in this case.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159(c) (2), (3).  Further, the Board finds that a VA medical examination would not be necessary to make a decision on the claim, and would be impossible, as the Veteran is unfortunately deceased.  As set forth below, the record contains no indication that the Veteran's oral lesions, dental caries, and tooth loss were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c) (4).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.  


II.  Applicable Law

A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

B.  § 1151 Claims

Veterans who sustain an additional disability as the result of VA hospitalization, medical or surgical treatment, vocational rehabilitation, or examination shall receive disability compensation in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151.

A disability is a qualifying additional disability if 1) it was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment; or examination furnished to the veteran under any law administered by VA, and 2) the proximate cause of the disability was a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or b) an event not reasonably foreseeable.  Id.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and 1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d).

III.  Entitlement to Compensation Under 38 U.S.C.A. § 1151 for Oral Lesions, Dental Caries, and Tooth Loss

A.  Facts

The appellant contends that the prescribed Artane caused sores to develop in the Veteran's mouth and caused his fillings to fall out.

The Veteran was prescribed Artane in January 2005 for his Parkinson's Disease.  The VA physician who treated the Veteran for Parkinson's Disease reviewed the Veteran's other prescriptions when he prescribed Artane.  The VA physician noted that he was not familiar with the local neurologist who initially diagnosed the Veteran with Parkinson's Disease, and that the neurologist was not listed in the Neurology Directory.  The VA physician diagnosed the Veteran with a mild case of Parkinson's Disease.

The Veteran reported that he had been prescribed baclofen for his Parkinson's Disease and found it to be helpful.  The VA physician noted that he was "unsure what the baclofen [was] treating since it has no effect in [treating] Parkinson's Disease."  However, because baclofen is known to be "a safe drug," he did not counsel the Veteran to discontinue its use.  Due to the Veteran's age, the VA physician prescribed Artane only twice daily.

The Veteran was seen in February 2005 to determine how well the Artane was working.  The Veteran reported that he had improved with the Artane, was pleased with his progress, and had no ill effects.

In April 2015, the Veteran was seen again.  The Veteran reported that, although he had experienced motor improvements, he could no longer tolerate Artane because he had developed a dry mouth.  The VA physician thus discontinued the use of Artane, and prescribed the Veteran amantadine.  In prescribing this new drug, the VA physician took the Veteran's medical history into account as he specifically noted that the Veteran "[had] not been able to tolerate Sinemet [carbidopa/levodopa, another Parkinson's medication] in the past."

The case file includes records from a private dentist who treated the Veteran.  In a letter received in May 2006, the private dentist stated that he treated the Veteran in July 2005 for glossitis (tongue inflammation) and occasional pain in the oral cavity with halitosis.  Upon examination, the private dentist noted dry mucosa and dental caries in the oral cavity and that a sore in the right base of the tongue had healed.  The private dentist's impressions were glossitis, dental caries, and sleep apnea.  The private dentist placed the Veteran on an antibiotic in case his glossitis was related to his dental caries.  A second letter from the private dentist, also received in May 2006, illustrates a proposed treatment plan to restore the Veteran's oral cavity so that the Veteran could receive a sleep apparatus from VA (the sleep apparatus could not be provided until his dental issues were resolved).  However, nowhere in the case file does the private dentist opine on the cause of the Veteran's dental problems.

VA obtained two medical opinions from a dental surgeon, in April 2011 and May 2012, to determine whether the prescribed Artane (trihexyphenidyl) may have been the cause of the Veteran's oral lesions, dental caries, and/or tooth loss.  The claims file was also reviewed.

The examiner noted that other medications taken by the Veteran during the same time period also had dry mouth (xerostomia) as a potential side effect.  The examiner noted that advancing age was known to have a correlation with dry mouth.  As the Veteran was of advanced age during the time period in question, and was taking multiple medications that might cause dry mouth (xerostomia) as a side effect, the combined effects "may result in dry mouth."  The examiner explained that "[s]aliva is a lubricant with . . . anti-caries properties [which] plays a role in caries reduction and lubrication of the oral mucosa decreasing episodes of oral lesions."  The examiner explained that it is a well-known fact "that patients who diligently seek out professional dental care can eliminate these issues of oral lesions and dental caries which can ultimately lead to tooth loss."

The examiner opined that simply because the Veteran took medications, including Artane, which had the side effect of dry mouth, it did not follow that the use of Artane was the cause of the oral lesions, dental caries, and tooth loss.  Further, these were reasonably foreseeable results and preventable with proper professional routine dental care and "use of water to counteract the dryness.  Further, taking Artane for four months would not produce the issues brought about in this case."

The VA examiner noted that the record did not reflect the Veteran's dental condition prior to taking Artane, nor did it reflect the "status of routine professional dental care obtained by the patient."  As a result, the VA examiner was unable to determine the condition of the Veteran's oral cavity prior to taking Artane, in order to determine what, if any, issues Artane caused.

The VA examiner further noted that there was no evidence of a lack of professional care in prescribing Artane.  Although the VA examiner did state that he believed "the claimed issues affecting the dental hard and soft tissues were the result of short term use of Artane," he also stated that the Veteran's potential pre-existing dental issues may have worsened due to the dry mouth side effect.

B.  Analysis

As noted, the appellant seeks compensation under 38 U.S.C.A. § 1151 for oral lesions, dental caries, and tooth loss.  The appellant contends that the prescribed Artane caused the Veteran's oral lesions, dental caries, and tooth loss.  Upon careful consideration of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151 for oral lesions, dental caries, and tooth loss.

Again, in order to award compensation under 38 U.S.C.A. § 1151, the evidence must show that 1) the Veteran has an additional disability which was caused by VA medical care; and 2) that the proximate cause of such disability was either a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or b) an event not reasonably foreseeable.

With respect to the first criterion, the VA medical examiner stated that it was less likely than not that the Veteran's oral lesions, dental caries, and tooth loss were caused by Artane because four months' use of Artane would not produce the issues brought about in this case; however, he also stated that "the claimed issues affecting the dental hard and soft tissues were the result of short term use of Artane," or, if the issues had been pre-existing, they may have been worsened due to the dry mouth side effect.  Further, other medications prescribed for the Veteran, during the same time period as he took Artane, included dry mouth as a potential side effect and there is a correlation between advancing age and dry mouth.  The Veteran was of advanced age at the time he was prescribed Artane.

Regardless, merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c) (1).  The second criterion certainly has not been met.  

Although the appellant was prescribed Artane by a VA doctor, dry mouth is a major side effect of Artane, and dry mouth can cause oral lesions, dental caries, and tooth loss, there is no indication that the proximate cause of such disabilities was carelessness, negligence, lack of proper skill, error in judgment, a similar instance of fault on the part of VA, or was not reasonably foreseeable.

The record shows no indication that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in prescribing the Veteran Artane for his Parkinson's Disease.  As noted above, the VA examiner further noted that there was no evidence of a lack of professional care in prescribing Artane.  The record clearly shows that the VA physician who prescribed Artane exercised due care when he prescribed Artane because he was aware of the Veteran's other prescribed medication, ostensibly for Parkinson's Disease, and researched the neurologist who originally diagnosed and treated the Veteran's Parkinson's Disease. 

Further, as discussed above, the VA medical examiner specifically stated that the side effect of dry mouth was reasonably foreseeable.  As it was not alleged otherwise by the appellant, the Board takes judicial notice of the fact that a list of side effects is typically included with a prescribed medication.  See Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute." (citing FED. R. EVID. 201 (b))).  Thus, the existence of dry mouth as a potential side effect was certainly reasonably foreseeable as notice of such a side effect was provided with the medication.

As the VA examiner noted, the record does not reflect the condition of the Veteran's dentition prior to the use of Artane.  The only private dental records in the case file, as discussed above, note a July 2005 appointment with the Veteran and a potential treatment plan.  The Veteran had discontinued the use of Artane in April 2005.  The only mention of the cause of the Veteran's dental problems is what the Veteran told the private dentist.  The private dentist offered no opinion as to the etiology of the Veteran's dental problems.

VA medical records are in VA's constructive possession and have been associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran had ample opportunity to provide, or request that VA obtain, additional private dental records, if they existed.  Further, an opportunity to do so was explicitly provided by the Board in its most recent remand.

The issue of informed consent was not raised by the appellant, nor is it reasonably raised by the record.

For the reasons and bases discussed above, the requirements of 38 U.S.C.A. § 1151 have not been met for the Veteran's oral lesions, dental caries, and tooth loss, because there is no indication that the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, a similar instance of fault, or an event not reasonably foreseeable.
ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for oral lesions, dental caries, and tooth loss is denied.


REMAND

A review of the record indicates that a hearing test was performed by VA in December 2007.  However, although test results are referenced in Virtual VA, on page 141 of the March 26, 2012, Detroit VAMC CAPRI file, the results are not associated with the claims file.  Detailed results were referenced as being available in the "Audiogram Edit under the Tools Menu."  

These records are in VA's constructive possession and must be made available for review as they are relevant to the claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Therefore, while the Board regrets this further delay, this matter must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate the December 2007 hearing test, referenced in the Detroit VAMC CAPRI file in Virtual VA, dated March 26, 2012, on page 141, with the claims file.  Per the CAPRI file, the results are contained in the "Audiogram Edit under the Tools Menu."  
If the AOJ is unable to perform this action, a fully-reasoned explanation of why the AOJ is unable to perform this action must be associated with the claims file.

2.  After completing the above action, and any other development deemed necessary, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the appellant and her representative.  After the appellant and her representative have had the appropriate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


